Title: To Thomas Jefferson from John Godbold, 14 December 1803
From: Godbold, John
To: Jefferson, Thomas


               
                  Sir
                  Boston 14 December 1803.
               
               An Address from a distant and private Individual, for an Appointment under the Government of the United States in its newly acquired Territory of Louisiana; may from the nature of the Request and the manner of the Application seem presumptuous or arrogant: yet from your Excellency I hope excuse if compliance should be inconvenient or improper.
               When Arrangements shall have been made for the effective operation of a Civil Code; the Commercial Interests of that portion of the United States will doubtless next engage the attention of Government: to aid the Treasury Department in the collection of the Revenue resulting from Mercantile enterprize, the establishment of a Collector, Naval Officer, and Surveyor will probably be necessary either at New Orleans or some other Port in that territory: to obtain an Appointment to either of these Offices is the object of the present Address if that be not already prevented by a more fortunate Applicant—humbly circumstanced as I am, and unknown as I must be, respect to your Excellency, and justice to myself require the recital of some facts to evince that I am not altogether unsuitable for either of the solicited Employments.
               By recommendation of Judge Wendell in August 1790, I was employed as a Clerk in the Custom House of this District by General Lincoln the then and present Collector, in which I continued until March 1794: in this Department of Public Utility, my deportment was such as to afford general satisfaction to the Merchants of the District, and to obtain the Approbation of my Principal, and of his Official Colleagues: in March 1794, I retired to the service of a Merchant of Boston, on an offer of a hundred Dollars a year more than I received from the Collector: after an absence of five years, I was, in April 1799, again employed by the Collector, and continued in the Public Service until the 31 January 1801, at which time I was discharged, because my Constitution, not naturally robust, compelled me to be occasionally absent; an inconvenience which care and attention have removed.
               The opportunity afforded to understand the nature and the practice of the Revenue Statutes by an Employment of more than five years; I hope will acquit me in your Excellency’s opinion of presumption, or arrogance in soliciting Appointment to a Service, I am not qualified to perform.
               To a successful Application, commendation of some kind is proper, perhaps is necessary: on that Principle, I am persuaded that any Declaration in the case, which might be requisite, either from the Collector or the Associate Officers, would not be withholden: to their testimony, I flatter myself I could add the favourable opinions of many among the most eminent Mercantile men in this Metropolis; for whom I have done Business while engaged in the Public Service.
               
               When the Government of that territory shall have been so far organized as to make these Appointments necessary: if, among the numerous Applicants for them, there should be no one better qualified than myself, I wish to be remembered by your Excellency: a love of Employment and a wish to be useful, have occasioned and I hope will excuse the freedom of this Address.
               Wishing every felicity may attend your Excellency, I am most respectfully yours
               
                  John Godbold.
               
            